Citation Nr: 1451029	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  12-23 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  

2. Entitlement to service connection for an acquired psychiatric disability, to include PTSD, bipolar disorder, and schizoaffective disorder.  

3. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Andrew L. Wener, Esq.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1961 to January 1965.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In March 2014, a hearing was held before the undersigned.  A transcript of the hearing is in the Veteran's record.  At the hearing, the Veteran waived initial RO consideration of any additional evidence received in the matter.  

The issues of service connection for an acquired psychiatric disability, to include PTSD, bipolar disorder, and schizoaffective disorder, and entitlement to a TDIU rating are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1. An unappealed November 2005 rating decision by the RO denied the Veteran's claim of service connection for PTSD based on findings that the Veteran did not have a diagnosis of PTSD and that there was no evidence of a verifiable stressor.  

2. Evidence received since the November 2005 rating decision includes a statement from the Veteran that identifies a stressor event in service that had not previously been alleged, relates to an unestablished fact necessary to substantiate the claim of service connection for PTSD, and raises a reasonable possibility of substantiating such claim.  



CONCLUSION OF LAW

Evidence received since the November 2005 RO decision that denied service connection for PTSD, which was the last final denial with respect to this issue, is new and material; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) applies to the instant claim.  However, inasmuch as this decision reopens the Veteran's claim of service connection for PTSD, there is no reason to belabor the impact of the VCAA on the matter, as any VCAA-mandated duty omission is harmless.  

Legal Criteria, Factual Background, and Analysis

Generally, an unappealed rating decision is final based on the evidence of record at the time of the decision, and may not be reopened or allowed based on such evidence.  38 U.S.C.A. § 7105.  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).  

The Veteran filed an original claim of service connection for PTSD in July 2005, which was denied by a November 2005 rating decision based essentially on findings that the Veteran did not have a confirmed diagnosis of PTSD and that there was no evidence of a verifiable stressor.  The Veteran did not file a timely appeal of the November 2005 decision, and no additional evidence was received within one year of that decision.  Consequently, the November 2005 denial of his claim of service connection for PTSD is final.  38 U.S.C.A. § 7105; see Buie v. Shinseki, 24 Vet. App. 242 (2010).  

Evidence received since the November 2005 rating decision includes a statement from the Veteran that identifies a stressor event in service that had not previously been alleged - that during service he witnessed an aircraft crash about 750 feet from him, he was thrown to the ground by the blast from the explosion of the aircraft, he knew the pilot who died in the crash, and he later heard the pilot's last words on the black box recording from the aircraft.  For the sole purpose of reopening, the evidence is presumed credible.  See Fortuck, 17 Vet. App. at 179-80.  Further, such evidence considered by itself or in connection with other evidence of record, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim of service connection for PTSD.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010) (Section 3.156(a) "must be read as creating a low threshold").  Accordingly, the Board finds such evidence is new and material, and that the claim must be reopened.  


ORDER

Since new and material evidence has been received to reopen the claim of entitlement to service connection for PTSD, the claim is reopened, and the appeal is allowed to this extent.  



REMAND

Having reopened the Veteran's claim of service connection for PTSD, the Board must now determine whether the reopened claim may be granted on the merits, de novo.  

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veteran's Claims held that an appellant's diagnoses which arise from the same symptoms for which he is seeking benefits, do not relate to entirely separate claims not yet filed by the appellant.  Rather, these diagnoses should be considered to determine the nature of the appellant's current condition relative to the claim he did submit.  Thus, as the Board has reopened the Veteran's claim of entitlement to service connection for PTSD, the Board finds that the Veteran's claim should be recharacterized as entitlement to service connection for an acquired psychiatric disability, to include PTSD, bipolar disorder, and schizoaffective disorder. 

The Board finds that further development of the record is needed for a proper adjudication of the reopened claim.  The Veteran has submitted incomplete copies of November 2010 and May 2011 VA treatment records, which show the Veteran receives ongoing psychiatric treatment and that he has reported he witnessed an aircraft crash in service.  However, the most recent complete VA treatment records in the record are from September 2010.  Any updated records of VA treatment for the Veteran's psychiatric disability are constructively of record, may contain pertinent information, and must be secured.  

Furthermore, the Veteran should be afforded a VA examination to determine whether it is as likely as not that he has an acquired psychiatric disability causally related to, or aggravated by, active service.  The Veteran asserts that he has PTSD related to witnessing an aircraft crash in service.  Specifically, he alleges that the aircraft crashed about 750 feet from him, he was thrown to the ground by the blast from the explosion of the aircraft, he knew the pilot who died in the crash, and he later heard the pilot's last words on the black box recording from the aircraft.  Notably, on a January 1965 report of medical history, the Veteran indicated that he then had, or previously had, "nervous trouble of any sort" and "depression or excessive worry."  Additionally, on January 1965 service separation examination, the Veteran reported a history of some depression and worries since he began smoking 4 years prior.  Thus, the examiner should consider the Veteran's current symptoms, as well as his reports in service and the circumstances of his service.  

The Board notes that the Veteran alleged he sustained an injury to his chin/neck from being struck by the tongue of a trailer, which required stitches.  His service treatment records do not show such an injury, and his January 1965 service separation examination does not show a scar under his chin or any other residuals, despite notation of other unrelated conditions.  Further, he previously reported that his alleged PTSD was associated with nightmares of people killed in Vietnam; his personnel records show he did not serve in Vietnam.  The Veteran now contends that he has "had nightmares for 46 years about this crash."  

Based on the foregoing, the VA examiner should only consider stressors which have been verified by VA and/or which are consistent with the dates, locations, and type of the Veteran's service.  

Finally, the matter of entitlement to a TDIU rating is inextricably intertwined with the claim of service connection for an acquired psychiatric disability, and consideration of that matter must be deferred pending resolution of the service connection claim.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ must secure complete copies of all medical records of VA evaluations and/or treatment the Veteran has received for his psychiatric disability since September 2010.  

2. Thereafter, the AOJ must arrange for a psychiatric examination of the Veteran to determine the nature and likely etiology of his psychiatric disability.  The entire record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  

The examiner should not consider any alleged in-service stressor which has not been verified by VA or which is not consistent with the Veteran's service records.  The examiner may consider that the Veteran was stationed at Forbes AFB in September 1962 when an RB-47 aircraft crashed about 2,000 yards from the main runway, killing all 4 crewmen onboard (see September 1962 Stars and Stripes news article).  

Based on a review of the record, and examination of the Veteran, the examiner should provide opinions that respond to the following:  

(a) Identify (by medical diagnosis) each psychiatric disability entity found (or shown by the record, to include the symptoms the Veteran reported on January 1961 report of medical history and the January 1965 service separation examination).  

(b) Identify the likely etiology for each psychiatric disability entity diagnosed.  Specifically, is it at least as likely as not (i.e., a 50% or better probability) that such is related to, or aggravated by, the Veteran's service?  

(c) If psychosis (e.g., schizoaffective disorder) is diagnosed, is it at least as likely as not (i.e., a 50% or better probability) that such became manifested within the first year following the Veteran's discharge from service (i.e., by January 1966)?  Please comment on the reports of nervous trouble, and depression or excessive worry, noted on the January 1965 service separation examination.  

The examiner must explain the rationale for all opinions and specifically state any factors/stressors related to each psychiatric disability entity diagnosed.  

3. After undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted, issue a supplemental statement of the case and provide the Veteran and his representative with an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


